1 So.3d 1246 (2009)
Erlin SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1477.
District Court of Appeal of Florida, Fourth District.
February 11, 2009.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
DAMOORGIAN, J.
Erlin Sanders appeals the trial court's order granting the Department of Corrections' motion to modify his probation by adding electronic monitoring more than sixty days after the imposition of his sentence. We reverse and remand for the trial court to strike the electronic monitoring as a condition of his probation. See Grosso v. State, 34 Fla. L. Weekly D24, 2 So.3d 362, 2008 WL 5352103 (Fla. 4th DCA Dec. 24, 2008).
Reversed and Remanded.
FARMER and HAZOURI, JJ., concur.